TARTER KRINSKY & DROGIN LLP
Counsel to Deborah J. Piazza, Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Rocco A. Cavaliere, Esq.


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re                                                            Chapter 7

ORLY GENGER,                                                     Case No. 19-13895 (JLG)

                                      Debtor.
-------------------------------------------------------------X
DEBORAH J. PIAZZA, as Successor CHAPTER 7
TRUSTEE, of the Bankruptcy Estate of Orly
Genger,

                                     Plaintiff,
                                                                 Adv. Pro. No. ____________
         -against-

ZEICHNER ELLMAN & KRAUSE LLP,

                                      Defendant.
-------------------------------------------------------------X

                                             COMPLAINT

         Deborah J. Piazza, in her capacity as successor Chapter 7 trustee (the “Plaintiff”

or “Trustee”) of the estate of Orly Genger (the “Debtor”), by and through the Trustee’s

counsel, Tarter Krinsky & Drogin LLP, brings this Complaint against defendant Zeichner

Ellman & Krause LLP (“Defendant” or “ZEK”), and respectfully alleges as follows:




{Client/086201/1/02437542.DOCX;1 }
                                     NATURE OF THE ACTION

         1.        This is an adversary proceeding brought by the Trustee for malpractice

against Defendant arising from various acts and omissions of Defendant in its capacity as

counsel to the Debtor prior to the Petition Date (defined below).

                                          THE PARTIES

         2.        The Trustee is the legal representative of the estate with authority to

commence this action. The Trustee is a resident of the State of New York and is a licensed

attorney maintaining an office at c/o Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th

Floor, New York, New York 10018

         3.        Defendant is a limited liability partnership with a principal place of business

at 1211 Avenue of the Americas, 40th Floor, New York, New York 10036.

                                     JURISDICTION AND VENUE

         4.        The United States District Court for the Southern District of New York (the

"District Court") has jurisdiction over this adversary proceeding under 28 U.S.C. § 1334. By

virtue of 28 U.S.C. § 157(a) and the Amended Standing Order of Reference dated January

31, 2012 of Chief Judge Loretta A. Preska of the District Court, this proceeding is

automatically referred to the United States Bankruptcy Court for the Southern District of

New York (the "Court").

         5.        This adversary proceeding is a core proceeding under, among other things, 28

U.S.C. § 157(b)(2)(A), (C) and (O). Since this is a core proceeding, the Bankruptcy Court

has jurisdiction and power under 28 U.S.C. § 157(b) to hear and determine this adversary

proceeding.       The Trustee consents to the entry of final orders or judgments by the

Bankruptcy Court if it is determined that the Bankruptcy Court, absent consent of the parties

{Client/086201/1/02437542.DOCX;1 }                  2
herein, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

           6.      The statutory predicates for the claims asserted herein are sections 105(a),

108(a), 541, 542 and 544 of the Bankruptcy Code and applicable law.

                                     FACTUAL ALLEGATIONS

    A. ZEK’s Representation of Orly

           7.      ZEK served as counsel for Orly Genger in various Genger family litigations

for numerous years, beginning no later than 2009, until the representation ended in January

2017. During the course of its representation of Orly, ZEK received fees in the millions of

dollars.

           8.      Among other actions, ZEK was Orly’s counsel in the New York State cases

captioned Orly Genger v. Sagi Genger, Index No. 100697/2008 (the “2008 Action”); Orly

Genger, etc. v. Dalia Genger, et al., Index No. 109749/2009 (the “2009 Action”); Arie

Genger et al. v. Sagi Genger et al., Index No. 651089/2010. ZEK also served as Orly’s

counsel in the Federal cases captioned Sagi Genger v. Orly Genger, S.D.N.Y. Case No. 14-

cv-5683 (the “2014 Action”); and Dalia Genger v. Sagi Genger, S.D.N.Y. Case No. 17-cv-

8181.

           9.      Kasowitz Benson Torres LLP (“KBT”) began representing Orly in a limited

capacity in connection with the bench trial in the “2008 Action” in January 2015. From that

point in time until no later than January 2017, ZEK continued to serve as co-counsel along

with KBT.

           10.     In January 2017, ZEK withdrew as Orly counsel in all actions in which it had

represented Orly, including the cases mentioned above.

{Client/086201/1/02437542.DOCX;1 }                 3
         11.       During its representation of Orly, upon information and belief, ZEK

established and carried out the litigation strategy, including, inter alia, determining what

claims to assert and drafting complaints, developing arguments and setting them forth in

dispositive motions, and setting the strategy for and conducting discovery.

         12.       Upon information and belief, after KBT was retained in early 2015 – initially

as co-counsel with ZEK, KBT began researching the history of the Genger litigations and

eventually learned that there had been serious flaws with ZEK’s litigation strategies and

decisions, which a reasonably prudent attorney representing Orly should not have made, and

which caused Orly damages.

         13.       For example, the 2009 Action, in which ZEK served as lead counsel for Orly

and drafted the complaint, was focused on damages Orly suffered as a result of her brother

Sagi’s alleged misconduct in connection with the Genger family holding company known as

TPR Investment Associates, Inc. (“TPR”), which was controlled by Sagi though Orly and

Sagi each owned equal portions of the entity. TPR was highly profitable and in fact, upon

information and belief, in or about 2008 received tens of millions of dollars from a third

party in connection with the sale of the shares it owned in another company. Sagi, upon

information and belief, paid himself millions from TPR while distributing virtually nothing

to Orly despite her equal ownership stake in the company. ZEK failed to pursue claims

against Sagi for any of this alleged misconduct, which claims may have been worth millions

of dollars. ZEK instead focused on other claims against Sagi in the 2009 Action which

ultimately led to a finding of fiduciary duty against Sagi, but which did not result in

damages, although a notice of appeal has been filed and the Trustee reserves the right to

perfect the appeal. Nonetheless, while there is still a possibility that the Trustee may prevail

{Client/086201/1/02437542.DOCX;1 }                 4
on damages on appeal as to the claims that ZEK included in the complaint, Orly, and hence

the estate, could have recovered much more if ZEK had pursued other potential claims any

reasonable lawyer representing Orly in drafting the complaint in the 2009 Action would have

recognized should be asserted.

         14.       Another example of ZEK’s misconduct was in the 2008 Action, where ZEK

failed to pursue sufficient discovery so that Orly could prove the full extent of damage she

suffered as a result of Sagi’s fraud and taking of her once-equal interest in another Genger

family venture which owned real estate in Canada. With KBT’s help, Orly was successful in

prevailing on her fraud claim against Sagi, but the damages determined by the Court-

appointed expert were relatively de minimis when statutory prejudgment interest is

discounted, and should have been in the millions of dollars. The damages stage of the 2008

Action remains pending and will continue after Sagi’s motion to dismiss the bankruptcy case

is decided.

         15.       A third example is in the 2014 Action, in which ZEK was defending against

the claims Sagi brought against Orly for indemnification of a purported demand for lifestyle

support from their mother Dalia. ZEK failed to take any discovery in that case in defending

against the claim, failing to even take Dalia Genger’s deposition in the case. Sagi moved for

summary judgment against Orly, and ZEK neglected to seek relief pursuant to FRCP 56(d) to

obtain discovery necessary to defend against the motion. Sagi ultimately prevailed on his

motion for summary judgment, and Orly was left with a multi-hundred thousand judgment to

pay. Then, in 2017, Sagi, working in concert with Dalia, commenced the second federal case

against Orly (naming her as a third-party defendant), this time relying, as res judicata, on the

summary judgment ruling in the 2014 Action to move for summary judgment again. Sagi

{Client/086201/1/02437542.DOCX;1 }               5
was successful in obtaining summary judgment in the 2017 case as well even though KBT,

who by that time represented Orly, upon information and belief, vigorously attempted to

obtain discovery in attempt to challenge the claim. The federal court rejected KBT’s efforts

based on its prior decision in the 2014 Action where ZEK led the litigation and the negligent

strategy of failing to obtain any discovery.

B.       The Chapter 7 Case

         16.       On July 12, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 7 of the Bankruptcy Code in the Bankruptcy Court for the Western

District of Texas (the “Chapter 7 Case”).

         17.       As of the Petition Date, and as set forth in the Debtor’s schedules filed in the

case, and at the time of the Lien Transfer, the Debtor’s liabilities exceeded the amount of the

Debtor’s assets by millions of dollars.

         18.       On December 10, 2019, the Chapter 7 Case was transferred to the Bankruptcy

Court for the Southern District of New York (the “Bankruptcy Court”).

         19.       On December 11, 2019, the Trustee was appointed as the successor Chapter 7

trustee in in the Chapter 7 Case to administer the Debtor’s bankruptcy estate.

                                     COUNT ONE – MALPRACTICE

         20.       The Trustee realleges and incorporates each of the above allegations as if fully

set forth herein.

         21.       Defendant ZEK represented Orly beginning in or before 2009 continuously

through January 2017. During the course of its representation, defendant filed multiple

lawsuits on behalf of Orly, including in the 2008 Action and the 2009 Action, and defended

against the claims asserted by Sagi against Orly in 2014 Action.

{Client/086201/1/02437542.DOCX;1 }                  6
         22.       Defendant failed to exercise that degree of care, skill and diligence commonly

possessed and exercised by a diligent professional in the legal community.

         23.       For example, during the course of its representation of Orly, Defendant failed

to assert claims against one or more defendants in the 2009 Action which any reasonable

similarly situated lawyer would have understood should have been asserted, and which

claims are now untimely.

         24.       Further, during the course of its representation of Orly in the 2008 Action,

Defendant failed to conduct discovery any reasonable similarly situated lawyer would have

recognized would be necessary for Orly to be able to prove the full extent of her damage

caused to her by Sagi’s misconduct. Without this discovery, the damages Orly, and now her

estate, expect to be awarded are much less significant than they would have been had the

necessary discovery been conducted.

         25.       Further, during the course of its representation of Orly in the 2014 Action,

Defendant failed to engage in discovery any reasonable similarly situated lawyer would have

recognized would be necessary in order to adequately defend against the claims asserted

against Orly, which caused Orly to lose on summary judgment.

         26.       Defendant’s acts, omissions and conduct were a proximate cause of the

damages sustained by Orly.

         27.       As a result of the foregoing, Orly was damaged directly as a result of

Defendant’s malpractice as set forth above in an amount to be determined at trial but in all

events no less than many millions of dollars.




{Client/086201/1/02437542.DOCX;1 }                 7
                                     RESERVATION OF RIGHTS

         28.       The Trustee files this Complaint as the two year period for assertion of this

action, by virtue of section 108(a) expires on July 12, 2021. The Trustee expressly reserves

the right to amend the Complaint to include any additional facts obtained after the filing of

this Complaint.

         29.       In addition, as there is no deadline to object to claims, the Trustee reserves the

right to object to the Defendant’s Proof of Claim (Claim No. 3) in the amount of $488,310.98

on any other basis under section 502 of the Bankruptcy Code, and to equitably subordinate

the Defendant’s Proof of Claim under section 510(c) of the Bankruptcy Code.

         30.       Finally, for the avoidance of all doubt, the Trustee expressly reserves all of

her rights in connection with the allowance or disallowance of the Defendant’s Proof of

Claim and the assertion of any counterclaims or otherwise.

         WHEREFORE, Plaintiff respectfully requests entry of judgment for the Trustee and

against the Defendants, as follows:

                   (a)      On Count One, an order finding that ZEK is liable for malpractice and

awarding damages against ZEK in an amount to be determined at trial;

                   (b)      Awarding attorney’s fees and costs; and




{Client/086201/1/02437542.DOCX;1 }                   8
                   (c)      For such other and further relief as this Court deems just and

equitable.

Dated: New York, New York
       July 12, 2021
                                                      TARTER KRINSKY & DROGIN LLP
                                                      Counsel to the Chapter 7 Trustee

                                                      By: /s/Rocco A. Cavaliere___ ____
                                                      Rocco A. Cavaliere
                                                      1350 Broadway, 11th Floor
                                                      New York, New York 10018
                                                      (212) 216-8000
                                                      rcavaliere@tarterkrinsky.com




{Client/086201/1/02437542.DOCX;1 }                9
